DETAILED ACTION
	In Reply filed on 09/17/2021 Claims 5- 12 and 21- 27 are pending. Claims 5- 12 and 21- 27 are currently amended. Claims 5- 12 and 21- 27 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terrance Edwards on 11/24/2021.

The application has been amended as follows: 

5. (Currently Amended) A system for freezing liquids to form ice blocks for confectionary use, the system comprising: 
a first ice block form comprising: 
a generally planar base; 
a plurality of sidewalls rising from the generally planar base to define an open top, and

a plurality of flanges, wherein at least one flange is disposed at an upper end of a sidewall of each sidewall of the plurality of sidewalls; and 
a first stacking member comprising: 
a planar body; 
a plurality of elevation structures disposed on a first surface of the planar body of the stacking member; and
at least one alignment structure disposed on an opposite second surface of the planar body, wherein the at least one alignment structure is positioned adjacent to at least one sidewall and extends into the first ice block form;  


 (801) 854-7675-2-
wwwwherwherein at least two of the plurality of flanges are disposed at upper ends of sidewalls which are disposed at a same corner of the form; 
wherein the at least one expansion joint is formed between the sidewalls which are disposed at the same corner of the form;
wherein a break is formed between the at least two of the plurality of flanges at a position corresponding to the at least one expansion joint between the sidewalls disposed at the same corner of the form; and 
wherein the first ice block form is disposed on the plurality of elevation structures of the first stacking member, thereby leaving an air gap between a bottom of the first ice block form and the first surface of the first stacking member to allow air to flow between the bottom of the first ice block form and the first stacking member.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a system for freezing liquids to form ice blocks for confectionary use, the system comprising: a first ice block form comprising: a planar base, a plurality of sidewalls rising from the base, at least one expansion joint formed as a gap between two of the plurality of sidewalls, and a plurality of flanges; and a first stacking member comprising: a planar body, a plurality of elevation structures disposed on a first surface of the planar body of the stacking member, and at least one alignment structure disposed on an opposite second surface of the planar body, wherein the at least one alignment structure is positioned adjacent to at least one sidewall and extends into the first ice block form, and wherein the first ice block form is disposed on the plurality of elevation structures of the first stacking member, thereby leaving an air gap between a bottom of the first ice block form and the first surface of the first stacking member to allow air to flow between the bottom of the first ice block and the first stacking member as recited within claim 5.  


 (801) 854-7675-2-
The combination of US 2002/0031586 A1 (“Wyborn”) and US 2007/0262230 A1 (“McDermott”) teach and/or suggest a system for freezing liquids to form ice blocks for confectionary use, the system comprising: a first ice block form comprising: a planar base, a plurality of sidewalls rising from the base, at least one expansion joint formed as a gap between two of the plurality of sidewalls, and a plurality of flanges. See Wyborn Fig. 3; McDermott Fig. 1 and [0040- 0041].
However, the combination of Wyborn and McDermott fails to teach or suggest a first stacking member comprising: a planar body, a plurality of elevation structures disposed on a first surface of the planar body of the stacking member, and at least one alignment structure disposed on an opposite second surface of the planar body, wherein the at least one alignment structure is positioned adjacent to at least one sidewall and extends into the first ice block form.

USP 6298994 (“Debrunner”) teaches a stacking member having a planar body, a plurality of elevation structures disposed on a first surface of the planar body of the stacking member, and at least one alignment structure disposed on an opposite second surface of the planar body, wherein the at least one alignment structure is positioned adjacent to at least one sidewall (Figs. 1, 4, 6 and Col. 3 lines 45- 56). However, Debrunner fails to teach or suggest the at least one alignment structure extends into the first ice block form, with the system leaving an air gap between the ice block form and stacking member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP’s 3684234, 2633006, 2260450, 4498595, 4601174, 5775483, 1936814, and 4117946.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEITH S SHAFI/Primary Examiner, Art Unit 1744